Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 09/02/2022. Claims 1-2, and 5-15 have been examined.
Claim Objections
Claim 10 objected to because of the following informalities:  
Claim 10 recites “A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling a communication apparatus configured to transmit data externally via a plurality of different communication interfaces, the method comprising:” in lines 1- 4. 
Claim 10 is object to for lack of functional description material, since the actions needs to be performed by a CPU/processor for those instructions stored on a memory. It is recommended to change claim 10 lines 1-4 to: A non-transitory computer-readable storage medium storing a program for causing a computer processor to execute a method of controlling a communication apparatus configured to transmit data externally via a plurality of different communication interfaces, the method comprising: …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP2010193015A) hereinafter Hattori in view of Ishihara (JP2005151314A) hereinafter Ishihara further in view of  Iwata (US20190356628A1) hereinafter  Iwata, and further in view of  Ruiz (US20050204064A1) hereinafter  Ruiz. 
As per claim 1.  A communication apparatus configured to transmit data externally via a plurality of different communication interfaces, the communication apparatus comprising: (Hattori, Fig1, pg2 par13 teaches a communication apparatus according to a first invention of the present application is connected to two or more IP (Internet Protocol) networks having different DNS (Domain Name System) systems, and the two or more IP networks Whether or not the name resolution of the domain name succeeds using a domain name that is guaranteed to be able to resolve the name in a predetermined IP network, which is a communication device that
communicates with another communication device via By connecting to the two or more IP networks in order, the IP network that has succeeded in name resolution of the domain name is designated as the first area network, and the IP network that has not been successfully resolved in name of the domain name. Prior to starting communication with the identification unit for identifying as the second area network and other communication devices Attempts name resolution in favor of the IP network, which is identified as the first-pass network, via the IP network name resolution is successful, characterized in that it comprises a communication control unit that communicates with other communication devices). 
at least one processor to execute a set of instructions to cause the communication apparatus to perform operations including: the name resolution of the hostname is a DNS server (Hattori, pg3 par23 teaches also, 1) generation of the network list 107 is executed only once when the client communication terminal 100 is installed and when it is activated such as when the power is activated. In addition, 2) Inquiries to the DNS server [processor] are executed each time name resolution is required).
externally transmitting a request for a name resolution of a hostname in a case where a request for the name resolution of the hostname is received from an application of the communication apparatus, (Hattori, pg4 par23-pg5 par2 teaches in FIG. 6, first, the name resolution unit 106 in the client communication terminal 100 performs name resolution of a domain name as a desired connection destination using all the DNS server groups 210 that are “wide area network” in the network list 107. It is confirmed whether it has been implemented (S211). Next, the name resolution unit 106 sends a name resolution request to one of the extracted DNS server groups 210 (S213). Next, after sending the name resolution request, the name resolution unit 106 determines whether there is a response from the destination DNS server group 210 within a predetermined time (S214). When there is a response from the destination DNS server group 210 (Yes in S214), the name resolution unit 106 ends the process of S210. And it changes to S220 of FIG. On the other hand, when there is no response from the destination DNS server group 210 (No in S214), the name resolution unit 106 proceeds to S211).
via the communication interface. (Hattori, Fig1, pg4 par1-2 teaches the IP setting unit 103 sets setting information including the acquired IP address in the communication interface 101 (S103). At the same time, at least the IP
address of the client communication terminal 100 and the IP address of the DNS server group 210 in the setting information are recorded in the network list 107.
Next, the IP setting unit 103 determines whether the IP address of the DNS server group 210 is included in the response from the DHCP server 220, that is, the setting
information for the communication interface 101 acquired in S102 (S104)).
          Hattori does not explicitly discloses determining, in a case where the name resolution of the hostname for which the request is externally transmitted is successfully executed, whether a Domain Name System (DNS) server that successfully executed, registering, in a routing table, routing information for communicating with an external apparatus identified by an Internet Protocol (IP) address acquired as a result of the name resolution of the hostname, communication interface in a case where it is determined that the DNS server that successfully executed the name resolution of the hostname is not a DNS server, not registering the routing information for communicating with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname in a case where it is determined that the DNS server that successfully executed the name resolution of  the hostname is a DNS server.
          Ishihara however discloses determining, in a case where the name resolution of the hostname for which the request is externally transmitted is successfully executed, whether a Domain Name System (DNS) server that successfully executed, (Ishihara, pg7 par13 teaches returning to the description of FIG. 13, the cache management unit 206a4 includes a path including the IP address of the connection destination determined by the connection destination determination unit 206a3, the IP addresses of gateways existing in a plurality of networks, and its own interface name. Information, expiration date, etc. are held in the cache 205c (step S611). Then, the route setting unit 206c updates the route table data 205b based on the route information, and sets a communication route (step S612). Then, the name resolution response generation unit 206a3 generates a name resolution response including the connection destination determined by the connection destination determination unit 206a2, and transmits the name resolution response from the internal interface unit 201 to the communication terminal device 10a, 10b, or 10c (step S613).
registering, in a routing table, routing information for communicating with an external apparatus identified by an Internet Protocol (IP) address acquired as a result of the name resolution of the hostname, communication interface in a case where it is determined that the DNS server that successfully executed the name resolution of the hostname is not a DNS server (Ishihara, pg6 par3-4 teaches the routing table data 205b set based on the name resolution responses of the name resolution server devices 30, 40, and 50 shown in FIGS. 8 and 9 will be described. FIG. 10 is a diagram showing an example of the routing table data 205b set based on the name resolution response of the name resolution server devices 30,40, and 50 shown in FIG. FIG. 11 is a diagram showing another example of the routing table data 205b set based on the name resolution response of the name resolution server devices 30, 40, and 50 shown in FIG. FIG. 10 shows connection destination IP addresses “133.1966.18.1”, “133.1966.18.2”, “133.196.18.3” acquired from the name resolution response of connection 1shown in FIG. "And the gateway IP address" 133.196.26.254. "Of connection 1 shown in FIG. 11 shows the IP address “133.1966.16.2”, “133” of the name resolution response of the connection 3 having a high similarity among the connection destination IP addresses acquired from the connection 1 and the connection 3 shown in FIG.1966.16.3 ”and the gateway IP address“ 133.196.46.254 ”of connection 3 are associated with each other. In this way, the route setting unit 206c sets the communication route to the networks 70, 80, 90 by associating the connection destination IP address with the gateway IP address of the network by the route table data 205b).
not registering the routing information for communicating with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname in a case where it is determined that the DNS server that successfully executed the name resolution of  the hostname is a DNS server (Ishihara, pg6-7 last par-first par teaches on the other hand, if there is no domain name corresponding to the host name of the name resolution request in the cache 205c (No in step S602), the communication path setting device 20 uses the connection state table data 205a shown in FIG. 3 is obtained (step S604). Then, the name resolution request is generated by adding the destinations of the name resolution server devices 30, 40, and 50 to the name resolution requests received from the communication terminal devices 10a to 10c (step S605), and the name resolution server from the external interface unit 202. It transmits to apparatus 30,40,50 simultaneously (step S606). Further, when the domain name of each connection of the plurality of networks 70, 80, 90 is not in the connection status table data 205a, the communication path setting device 20 acquires the domain name of each connection from each connection and acquires the connection status table data. It is set to 205a (step S607).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, in a case where the name resolution of the hostname for which the request is externally transmitted is successfully executed, whether a Domain Name System (DNS) server that successfully executed, registering, in a routing table, routing information for communicating with an external apparatus identified by an Internet Protocol (IP) address acquired as a result of the name resolution of the hostname, communication interface in a case where it is determined that the DNS server that successfully executed the name resolution of the hostname is not a DNS server, not registering the routing information for communicating with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname in a case where it is determined that the DNS server that successfully executed the name resolution of  the hostname is a DNS server, as taught by Ishihara in the apparatus of Hattori, so a communication route setting device is capable of easily setting an appropriate communication route without depending on a route control protocol or user route setting, see Ishihara pg3 par1.
          Hattori and Ishihara do not explicitly disclose associated with the communication interface to which the default gateway is set.
          Iwata however discloses associated with the communication interface to which the default gateway is set. (Iwata, par0045 teaches the system control unit 303 also obtains the default gateway set in the main interface, and displays the obtained information. Assume, for example, that the information (in this example, “DHCP”) of the DNS server setting before switching or the like is displayed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of associated with the communication interface to which the default gateway is set, as taught by Iwata in the method of Hattori and Ishihara, so in an apparatus including a plurality of network interfaces, a default route can be set for each network interface, a general apparatus such as a PC holds a routing table inside, and can switch a default route dynamically by setting priority levels for the plurality of default routes set for the respective network interface, see Iwata par0003.
          Hattori, Ishihara and Iwata do not explicitly disclose a plurality of Domain Name System (DNS) servers located on a plurality of different networks, among the plurality of DNS servers located on the plurality of different networks.
          Ruiz however discloses a plurality of Domain Name System (DNS) servers located on a plurality of different networks, among the plurality of DNS servers located on the plurality of different networks. (Ruiz, par0070- teaches a plurality of Requesters (a First Requester 140, a Second Requester 145, . . . , an M-th Requester) may request DNS records for a domain name from a plurality of domain name servers. The plurality of domain name servers may include multiple tiers [located on the plurality of different networks]. The first tier may be a Root DNS 105. Other tiers in the plurality of domain name servers may be represented by an Intermediate DNS 310. The system may include multiple Intermediate DNS. The Intermediate DNS 310 may be Top Level, Domain Level, or Subdomain Level DNS, etc…. The First Requester 140 may request DNS records from the plurality of domain name servers through Communication Links 150, 155, 560, and 565. The Communication Links 150, 155, 560, and 565 are pathways for transmitting data over the computer network. The last Intermediate DNS 310 in the chain of DNS may provide network address(es) of a server that hosts the Routing Website 515 to the First Requester 140… The Routing Website 515 may determine a geographical location of the Requester and forward the Requester to a Website from a plurality of Websites. The plurality of Websites may include a First Websites 520, a Second Websites 525, . . . , and a N-th Websites. Each Websites may be associated with a particular geographical area [located on the plurality of different networks] and maintained by a corresponding Content Provider, a First Content Provider 130, a Second Content Provider 135, . . . , an N-th Content Provider).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a plurality of Domain Name System (DNS) servers located on a plurality of different networks, among the plurality of DNS servers located on the plurality of different networks, as taught by Ruiz in the method of Hattori, Ishihara and Iwata, so Domain Name System (DNS) is a distributed database that allows browsers, search engines and other Internet applications to determine an IP address for any of the domain names stored in the DNS, see Ruiz par0015.

As per claim 2.  A method of controlling a communication apparatus configured to transmit data externally via a plurality of different communication interfaces, the method comprising: (Hattori, Fig1, pg2 par13 teaches a communication apparatus according to a first invention of the present application is connected to two or more IP (Internet Protocol) networks [via a plurality of different communication interfaces] having different DNS (Domain Name System) systems, and the two or more IP networks Whether or not the name resolution of the domain name succeeds using a domain name that is guaranteed to be able to resolve the name in a predetermined IP network, which is a communication device that communicates with another communication device via By connecting to the two or more IP networks in order, the IP network that has succeeded in name resolution of the domain name is designated as the first area network, and the IP network that has not been successfully resolved in name of the domain name. Prior to starting communication with the identification unit for identifying as the second area network and other communication devices Attempts name resolution in favor of the IP
network, which is identified as the first-pass network, via the IP network name resolution is successful, characterized in that it comprises a communication control unit
that communicates with other communication devices). 
transmitting a request for a name resolution of a hostname in a case where a request for the name resolution of the hostname is received from an application of the communication apparatus;  (Hattori, pg4 par23-pg5 par2 teaches in FIG. 6, first, the name resolution unit 106 in the client communication terminal 100 performs name resolution of a domain name as a desired connection destination using all the DNS server groups 210 that are “wide area network” in the network list 107. It is confirmed whether it has been implemented (S211). Next, the name resolution unit 106 sends a name resolution request to one of the extracted DNS server groups 210 (S213). Next, after sending the name resolution request, the name resolution unit 106 determines whether there is a response from the destination DNS server group 210 within a predetermined time (S214). When there is a response from the destination DNS server group 210 (Yes in S214), the name resolution unit 106 ends the process of S210. And it changes to S220 of FIG. On the other hand, when there is no response from the destination DNS server group 210 (No in S214), the name resolution unit 106 proceeds to S211).
via the communication interface. (Hattori, Fig1, pg4 par1-2 teaches the IP setting unit 103 sets setting information including the acquired IP address in the communication interface 101 (S103). At the same time, at least the IP
address of the client communication terminal 100 and the IP address of the DNS server group 210 in the setting information are recorded in the network list 107.
Next, the IP setting unit 103 determines whether the IP address of the DNS server group 210 is included in the response from the DHCP server 220, that is, the setting
information for the communication interface 101 acquired in S102 (S104)).
          Hattori does not explicitly discloses determining, in a case where the name resolution of the hostname for which the request is transmitted is successfully executed, whether a DNS server that successfully executed, registering, in a routing table, routing information for communicating with an external apparatus identified by an Internet Protocol (IP) address acquired as a result of the name resolution of the hostname, communication interface in a case where it is determined that the DNS server that successfully executed the name resolution of the hostname is not a DNS server, not registering the routing information for communicating with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname in a case where it is determined that the DNS server that successfully executed the name resolution of  the hostname is a DNS server.
          Ishihara however discloses determining, in a case where the name resolution of the hostname for which the request is transmitted is successfully executed, whether a DNS server that successfully executed (Ishihara, pg7 par13 teaches returning to the description of FIG. 13, the cache management unit 206a4 includes a path including the IP address of the connection destination determined by the connection destination determination unit 206a3, the IP addresses of gateways existing in a plurality of networks, and its own interface name. Information, expiration date, etc. are held in the cache 205c (step S611). Then, the route setting unit 206c updates the route table data 205b based on the route information, and sets a communication route (step S612). Then, the name resolution response generation unit 206a3 generates a name resolution response including the connection destination determined by the connection destination determination unit 206a2, and transmits the name resolution response from the internal interface unit 201 to the communication terminal device 10a, 10b, or 10c (step S613).
registering, in a routing table, routing information for communicating with an external apparatus identified by an Internet Protocol (IP) address acquired as a result of the name resolution of the hostname , communication interface in a case where it is determined that the DNS server that successfully executed the name resolution of the hostname is not a DNS server (Ishihara, pg6 par3-4 teaches the routing table data 205b set based on the name resolution responses of the name resolution server devices 30, 40, and 50 shown in FIGS. 8 and 9 will be described. FIG. 10 is a diagram showing an example of the routing table data 205b set based on the name resolution response of the name resolution server devices 30,40, and 50 shown in FIG. FIG. 11 is a diagram showing another example of the routing table data 205b set based on the name resolution response of the name resolution server devices 30, 40, and 50 shown in FIG. FIG. 10 shows connection destination IP addresses “133.1966.18.1”, “133.1966.18.2”, “133.196.18.3” acquired from the name resolution response of connection 1shown in FIG. "And the gateway IP address" 133.196.26.254. "Of connection 1 shown in FIG. 11 shows the IP address “133.1966.16.2”, “133” of the name resolution response of the connection 3 having a high similarity among the connection destination IP addresses acquired from the connection 1 and the connection 3 shown in FIG.1966.16.3 ”and the gateway IP address“ 133.196.46.254 ”of connection 3 are associated with each other. In this way, the route setting unit 206c sets the communication route to the networks 70, 80, 90 by associating the connection destination IP address with the gateway IP address of the network by the route table data 205b).
not registering the routing information for communicating with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname in a case where it is determined that the DNS server that successfully executed the name resolution of  the hostname is a DNS server (Ishihara, pg6-7 last par-first par teaches on the other hand, if there is no domain name corresponding to the host name of the name resolution request in the cache 205c (No in step S602), the communication path setting device 20 uses the connection state table data 205a shown in FIG. 3 is obtained (step S604). Then, the name resolution request is generated by adding the destinations of the name resolution server devices 30, 40, and 50 to the name resolution requests received from the communication terminal devices 10a to 10c (step S605), and the name resolution server from the external interface unit 202. It transmits to apparatus 30,40,50 simultaneously (step S606). Further, when the domain name of each connection of the plurality of networks 70, 80, 90 is not in the connection status table data 205a, the communication path setting device 20 acquires the domain name of each connection from each connection and acquires the connection status table data. It is set to 205a (step S607).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, in a case where the name resolution of the hostname for which the request is transmitted is successfully executed, whether a Domain Name System (DNS) server that successfully executed,  registering, in a routing table, routing information for communicating with an external apparatus identified by an Internet Protocol (IP) address acquired as a result of the name resolution of the hostname, communication interface in a case where it is determined that the DNS server that successfully executed the name resolution of the hostname is not a DNS server, not registering the routing information for communicating with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname in a case where it is determined that the DNS server that successfully executed the name resolution of  the hostname is a DNS server, as taught by Ishihara in the method of Hattori, so a communication route setting device is capable of easily setting an appropriate communication route without depending on a route control protocol or user route setting, see Ishihara pg3 par1.
          Hattori and Ishihara do not explicitly disclose associated with the communication interface to which the default gateway is set.
          Iwata however discloses associated with the communication interface to which the default gateway is set. (Iwata, par0045 teaches the system control unit 303 also obtains the default gateway set in the main interface, and displays the obtained information. Assume, for example, that the information (in this example, “DHCP”) of the DNS server setting before switching or the like is displayed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of associated with the communication interface to which the default gateway is set, as taught by Iwata in the method of Hattori and Ishihara, so in an apparatus including a plurality of network interfaces, a default route can be set for each network interface, a general apparatus such as a PC holds a routing table inside, and can switch a default route dynamically by setting priority levels for the plurality of default routes set for the respective network interface, see Iwata par0003.
          Hattori, Ishihara and Iwata do not explicitly disclose a plurality of Domain Name System (DNS) servers located on a plurality of different networks, among the plurality of DNS servers located on the plurality of different networks.
          Ruiz however discloses a plurality of Domain Name System (DNS) servers located on a plurality of different networks, among the plurality of DNS servers located on the plurality of different networks. (Ruiz, par0070- teaches a plurality of Requesters (a First Requester 140, a Second Requester 145, . . . , an M-th Requester) may request DNS records for a domain name from a plurality of domain name servers. The plurality of domain name servers may include multiple tiers [located on the plurality of different networks]. The first tier may be a Root DNS 105. Other tiers in the plurality of domain name servers may be represented by an Intermediate DNS 310. The system may include multiple Intermediate DNS. The Intermediate DNS 310 may be Top Level, Domain Level, or Subdomain Level DNS, etc…. The First Requester 140 may request DNS records from the plurality of domain name servers through Communication Links 150, 155, 560, and 565. The Communication Links 150, 155, 560, and 565 are pathways for transmitting data over the computer network. The last Intermediate DNS 310 in the chain of DNS may provide network address(es) of a server that hosts the Routing Website 515 to the First Requester 140… The Routing Website 515 may determine a geographical location of the Requester and forward the Requester to a Website from a plurality of Websites. The plurality of Websites may include a First Websites 520, a Second Websites 525, . . . , and a N-th Websites. Each Websites may be associated with a particular geographical area [located on the plurality of different networks] and maintained by a corresponding Content Provider, a First Content Provider 130, a Second Content Provider 135, . . . , an N-th Content Provider).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a plurality of Domain Name System (DNS) servers located on a plurality of different networks, among the plurality of DNS servers located on the plurality of different networks, as taught by Ruiz in the method of Hattori, Ishihara and Iwata, so Domain Name System (DNS) is a distributed database that allows browsers, search engines and other Internet applications to determine an IP address for any of the domain names stored in the DNS, see Ruiz par0015.

As per claim 5.   Hattori, Ishihara, Iwata and Ruiz disclose the method of claim 2.
          Hattori further discloses  wherein the external apparatus is a first external apparatus, the method further comprising: receiving a user operation of registering a correspondence relationship between the hostname and a communication interface to be used in a communication with a second external apparatus identified by the hostname; and (Hattori, pg2, par5-6 teaches here, name resolution refers to determining an address from a name assigned to a device such as a server on the network, or vice versa. Since the client communication terminal needs an IP address to perform communication on the network, name resolution for determining (finding) the IP address from the domain name to be communicated is executed prior to all communications in the client communication terminal. An IP address is an identification number assigned to each device such as a computer or communication device connected to an IP network such as the Internet or an intranet. It is a number for discrimination. A general client communication terminal can register a plurality of DNS servers. Therefore, in a general client communication terminal, when there is no response from the registered DNS server that is currently in use, the name is switched again to the registered spare DNS server and a request for name resolution is performed again). 
transmitting the request for the name resolution of the hostname to a DNS server associated with the communication interface to be used based on the received user operation of registering the correspondence relationship, (Hattori, pg7, par9-10 teaches when a client communication terminal connects to a plurality of networks having different DNS systems, a plurality of IP addresses and a plurality
of DNS servers are assigned to the client communication terminal. Therefore, it is necessary to decide in what order a plurality of DNS servers are used. In the present
invention, the name resolution is performed by separating the DNS server in the Internet (wide area network) and the DNS server in the closed network. That is, in order to determine whether the DNS server is on the Internet, when the client communication terminal is activated (installed), the DNS server assigned to the client communication terminal is registered in advance with the DNS management organization of the Internet. Name resolution using existing domain names. Thereby, it is determined whether or not the assigned DNS server is a DNS server connected to the Internet. Thereafter, each time name resolution is performed on a domain name as a desired connection destination, for example, a DNS server on the Internet is used before a DNS server in a closed network, that is, name resolution is performed in
order).
          Hattori does not explicitly discloses wherein, in the case where the name resolution of the hostname for which the request is transmitted is successfully executed, registering includes registering the routing information in the routing table.
          Ishihara however discloses wherein, in the case where the name resolution of the hostname for which the request is transmitted is successfully executed, registering includes registering the routing information in the routing table. (Ishihara, pg13 par3 teaches when the connection destination address information determined from the name resolution responses of the name resolution server devices 30, 40, and 50 is address information whose use range on the network is limited, the communication path The setting device 20 generates a host route and sets it in the route table data 205b. In the second embodiment, when there is address information that uses the same connection in the routing table data 205b, the communication path setting device 20 aggregates all the address information that uses the same connection and uses the same connection. The IP address aggregated by replacing all IP addresses is set in the routing table data 205b).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, in the case where the name resolution of the hostname for which the request is transmitted is successfully executed, registering includes registering the routing information in the routing table, as taught by Ishihara in the method of Hattori, so a communication route setting device is capable of easily setting an appropriate communication route without depending on a route control protocol or user route setting, see Ishihara pg3 par1.

As per claim 8.   Hattori, Ishihara, Iwata and Ruiz disclose the method of claim 2.
          Hattori does not explicitly discloses further comprising: caching, as cache, the result of the name resolution of the hostname in a storage; erasing the result of the name resolution of the hostname having reached an expiration date of the cache; and erasing the routing information from the routing table in a case where the IP address acquired as the result of the name resolution of the hostname is registered as the routing information in the routing table at a time of erasing the result of the name resolution of the hostname.
          Ishihara however discloses further comprising: caching, as cache, the result of the name resolution of the hostname in a storage; (Ishihara, pg5 par2 teaches the name resolution unit 206a is a processing unit that receives name resolution requests from the communication terminal devices 10a to 10c and performs name resolution. The name resolution request generation unit 206a1, a connection destination determination unit 206a2, and a name resolution response generation unit206a3 and a cache management unit 206a4 [caching the result of the name resolution of the hostname in a storage]).
erasing the result of the name resolution of the hostname having reached an expiration date of the cache; and (Ishihara, pg8 par6 teaches when the cache information whose expiration date has passed within a predetermined period is not used for communication (No at Step S1003), the cache management unit 206a4 notifies the route setting unit 206c of the cache information whose expiration date has passed. (Step S1004). Then, the cache management unit 206a4 deletes the cache information whose expiration date has passed from the cache 205c (step S1005). Then, the path setting unit 206c deletes the path information identified from the notified cache information from the path table 205b (step S1006).
erasing the routing information from the routing table in a case where the IP address acquired as the result of the name resolution of the hostname is registered as the routing information in the routing table at a time of erasing the result of the name resolution of the hostname. (Ishihara, pg8 par12 teaches If the cache management unit 206a4 determines that the expiration date of the cache information stored in the cache 205c has elapsed and the cache information does not have a usage history within a predetermined period, the cache management unit 206a4 sends the cache information to the path setting unit 206c. The route information corresponding to the request is deleted from the route table data 205b, the cache information is deleted, and the route setting unit 205b is requested by the cache management unit 206a4 to delete the route information from the route table data 205b. In this case, since the route information is deleted from the route table data 205b, the cache 205c and the route table data 205b can be prevented from requiring excessive capacity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of  further comprising: caching, as cache, the result of the name resolution of the hostname in a storage; erasing the result of the name resolution of the hostname having reached an expiration date of the cache; and erasing the routing information from the routing table in a case where the IP address acquired as the result of the name resolution of the hostname is registered as the routing information in the routing table at a time of erasing the result of the name resolution of the hostname, as taught by Ishihara in the method of Hattori, so a communication route setting device is capable of easily setting an appropriate communication route without depending on a route control protocol or user route setting, see Ishihara pg3 par1.

As per claim 10.  A non-transitory computer-readable storage medium storing a program for causing a computer to execute (Hattori, pg3 par23 teaches also, 1) generation of the network list 107 is executed only once when the client communication terminal 100 is installed and when it is activated such as when the power is activated. In addition, 2) Inquiries to the DNS server [A non-transitory computer-readable storage medium storing a program for causing a computer to execute] are executed each time name resolution is required).
a method of controlling a communication apparatus configured to transmit data externally via a plurality of different communication interfaces, the method comprising: (Hattori, Fig1, pg2 par13 teaches a communication apparatus according to a first invention of the present application is connected to two or
more IP (Internet Protocol) networks having different DNS (Domain Name System) systems, and the two or more IP networks Whether or not the name resolution of the
domain name succeeds using a domain name that is guaranteed to be able to resolve the name in a predetermined IP network, which is a communication device that
communicates with another communication device via By connecting to the two or more IP networks in order, the IP network that has succeeded in name resolution of
the domain name is designated as the first area network, and the IP network that has not been successfully resolved in name of the domain name. Prior to starting
communication with the identification unit for identifying as the second area network and other communication devices Attempts name resolution in favor of the IP
network, which is identified as the first-pass network, via the IP network name resolution is successful, characterized in that it comprises a communication control unit
that communicates with other communication devices). 
transmitting a request for a name resolution of a hostname in a case where a request for the name resolution of the hostname is received from an application of the communication apparatus; (Hattori, pg4 par23-pg5 par2 teaches in FIG. 6, first, the name resolution unit 106 in the client communication terminal 100 performs name resolution of a domain name as a desired connection destination using all the DNS server groups 210 that are “wide area network” in the network list 107. It is confirmed whether it has been implemented (S211). Next, the name resolution unit 106 sends a name resolution request to one of the extracted DNS server groups 210 (S213). Next, after sending the name resolution request, the name resolution unit 106 determines whether there is a response from the destination DNS server group 210 within a predetermined time (S214). When there is a response from the destination DNS server group 210 (Yes in S214), the name resolution unit 106 ends the process of S210. And it changes to S220 of FIG. On the other hand, when there is no response from the destination DNS server group 210 (No in S214), the name resolution unit 106 proceeds to S211).
via the communication interface. (Hattori, Fig1, pg4 par1-2 teaches the IP setting unit 103 sets setting information including the acquired IP address in the communication interface 101 (S103). At the same time, at least the IP
address of the client communication terminal 100 and the IP address of the DNS server group 210 in the setting information are recorded in the network list 107.
Next, the IP setting unit 103 determines whether the IP address of the DNS server group 210 is included in the response from the DHCP server 220, that is, the setting
information for the communication interface 101 acquired in S102 (S104)).
          Hattori does not explicitly discloses determining, in a case where the name resolution of the hostname for which the request is transmitted is successfully executed, whether a DNS server that successfully executed, registering, in a routing table, routing information for communicating with an external apparatus identified by an Internet Protocol (IP) address acquired as a result of the name resolution of the hostname, communication interface in a case where it is determined that the DNS server that successfully executed the name resolution of the hostname is not a DNS server, not registering the routing information for communicating with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname in a case where it is determined that the DNS server that successfully executed the name resolution of  the hostname is a DNS server.
          Ishihara however discloses determining, in a case where the name resolution of the hostname for which the request is transmitted is successfully executed, whether a DNS server that successfully executed, (Ishihara, pg7 par13 teaches returning to the description of FIG. 13, the cache management unit 206a4 includes a path including the IP address of the connection destination determined by the connection destination determination unit 206a3, the IP addresses of gateways existing in a plurality of networks, and its own interface name. Information, expiration date, etc. are held in the cache 205c (step S611). Then, the route setting unit 206c updates the route table data 205b based on the route information, and sets a communication route (step S612). Then, the name resolution response generation unit 206a3 generates a name resolution response including the connection destination determined by the connection destination determination unit 206a2, and transmits the name resolution response from the internal interface unit 201 to the communication terminal device 10a, 10b, or 10c (step S613).
registering, in a routing table, routing information for communicating with an external apparatus identified by an Internet Protocol (IP) address acquired as a result of the name resolution of the hostname, communication interface in a case where it is determined that the DNS server that successfully executed the name resolution of the hostname is not a DNS server (Ishihara, pg6 par3-4 teaches the routing table data 205b set based on the name resolution responses of the name resolution server devices 30, 40, and 50 shown in FIGS. 8 and 9 will be described. FIG. 10 is a diagram showing an example of the routing table data 205b set based on the name resolution response of the name resolution server devices 30,40, and 50 shown in FIG. FIG. 11 is a diagram showing another example of the routing table data 205b set based on the name resolution response of the name resolution server devices 30, 40, and 50 shown in FIG. FIG. 10 shows connection destination IP addresses “133.1966.18.1”, “133.1966.18.2”, “133.196.18.3” acquired from the name resolution response of connection 1shown in FIG. "And the gateway IP address" 133.196.26.254. "Of connection 1 shown in FIG. 11 shows the IP address “133.1966.16.2”, “133” of the name resolution response of the connection 3 having a high similarity among the connection destination IP addresses acquired from the connection 1 and the connection 3 shown in FIG.1966.16.3 ”and the gateway IP address“ 133.196.46.254 ”of connection 3 are associated with each other. In this way, the route setting unit 206c sets the communication route to the networks 70, 80, 90 by associating the connection destination IP address with the gateway IP address of the network by the route table data 205b).
not registering the routing information for communicating with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname in a case where it is determined that the DNS server that successfully executed the name resolution of  the hostname is a DNS server (Ishihara, pg6-7 last par-first par teaches on the other hand, if there is no domain name corresponding to the host name of the name resolution request in the cache 205c (No in step S602), the communication path setting device 20 uses the connection state table data 205a shown in FIG. 3 is obtained (step S604). Then, the name resolution request is generated by adding the destinations of the name resolution server devices 30, 40, and 50 to the name resolution requests received from the communication terminal devices 10a to 10c (step S605), and the name resolution server from the external interface unit 202. It transmits to apparatus 30,40,50 simultaneously (step S606). Further, when the domain name of each connection of the plurality of networks 70, 80, 90 is not in the connection status table data 205a, the communication path setting device 20 acquires the domain name of each connection from each connection and acquires the connection status table data. It is set to 205a (step S607).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, in a case where the name resolution of the hostname for which the request is transmitted is successfully executed, whether a DNS server that successfully executed, registering, in a routing table, routing information for communicating with an external apparatus identified by an Internet Protocol (IP) address acquired as a result of the name resolution of the hostname, communication interface in a case where it is determined that the DNS server that successfully executed the name resolution of the hostname is not a DNS server, not registering the routing information for communicating with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname in a case where it is determined that the DNS server that successfully executed the name resolution of  the hostname is a DNS server, as taught by Ishihara in the non-transitory computer-readable storage medium of Hattori, so a communication route setting device is capable of easily setting an appropriate communication route without depending on a route control protocol or user route setting, see Ishihara pg3 par1.
          Hattori and Ishihara do not explicitly disclose associated with the communication interface to which the default gateway is set.
          Iwata however discloses associated with the communication interface to which the default gateway is set. (Iwata, par0045 teaches the system control unit 303 also obtains the default gateway set in the main interface, and displays the obtained information. Assume, for example, that the information (in this example, “DHCP”) of the DNS server setting before switching or the like is displayed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of associated with the communication interface to which the default gateway is set, as taught by Iwata in the non-transitory computer-readable storage medium of Hattori and Ishihara, so in an apparatus including a plurality of network interfaces, a default route can be set for each network interface, a general apparatus such as a PC holds a routing table inside, and can switch a default route dynamically by setting priority levels for the plurality of default routes set for the respective network interface, see Iwata par0003.
          Hattori, Ishihara and Iwata do not explicitly disclose a plurality of Domain Name System (DNS) servers located on a plurality of different networks, among the plurality of DNS servers located on the plurality of different networks.
          Ruiz however discloses a plurality of Domain Name System (DNS) servers located on a plurality of different networks, among the plurality of DNS servers located on the plurality of different networks. (Ruiz, par0070- teaches a plurality of Requesters (a First Requester 140, a Second Requester 145, . . . , an M-th Requester) may request DNS records for a domain name from a plurality of domain name servers. The plurality of domain name servers may include multiple tiers [located on the plurality of different networks]. The first tier may be a Root DNS 105. Other tiers in the plurality of domain name servers may be represented by an Intermediate DNS 310. The system may include multiple Intermediate DNS. The Intermediate DNS 310 may be Top Level, Domain Level, or Subdomain Level DNS, etc…. The First Requester 140 may request DNS records from the plurality of domain name servers through Communication Links 150, 155, 560, and 565. The Communication Links 150, 155, 560, and 565 are pathways for transmitting data over the computer network. The last Intermediate DNS 310 in the chain of DNS may provide network address(es) of a server that hosts the Routing Website 515 to the First Requester 140… The Routing Website 515 may determine a geographical location of the Requester and forward the Requester to a Website from a plurality of Websites. The plurality of Websites may include a First Websites 520, a Second Websites 525, . . . , and a N-th Websites. Each Websites may be associated with a particular geographical area [located on the plurality of different networks] and maintained by a corresponding Content Provider, a First Content Provider 130, a Second Content Provider 135, . . . , an N-th Content Provider).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a plurality of Domain Name System (DNS) servers located on a plurality of different networks, among the plurality of DNS servers located on the plurality of different networks, as taught by Ruiz in the non-transitory computer-readable storage medium of Hattori, Ishihara and Iwata, so Domain Name System (DNS) is a distributed database that allows browsers, search engines and other Internet applications to determine an IP address for any of the domain names stored in the DNS, see Ruiz par0015.

As per claim 11.   Hattori, Ishihara, Iwata and Ruiz disclose the communication apparatus according to claim 1.
          Hattori further discloses  wherein the operations further include: receiving a user operation of registering a correspondence relationship between the hostname and a communication interface to be used in a communication with a second external apparatus identified by the hostname, and (Hattori, pg2, par5-6 teaches here, name resolution refers to determining an address from a name assigned to a device such as a server on the network, or vice versa. Since the client communication terminal needs an IP address to perform communication on the network, name resolution for determining (finding) the IP address from the domain name to be communicated is executed prior to all communications in the client communication terminal. An IP address is an identification number assigned to each device such as a computer or communication device connected to an IP network such as the Internet or an intranet. It is a number for discrimination. A general client communication terminal can register a plurality of DNS servers. Therefore, in a general client communication terminal, when there is no response from the registered DNS server that is currently in use, the name is switched again to the registered spare DNS server and a request for name resolution is performed again). 
transmitting the request for the name resolution of the hostname to a DNS server associated with the communication interface to be used based on the received user operation of registering the correspondence relationship, (Hattori, pg7, par9-10 teaches when a client communication terminal connects to a plurality of networks having different DNS systems, a plurality of IP addresses and a plurality
of DNS servers are assigned to the client communication terminal. Therefore, it is necessary to decide in what order a plurality of DNS servers are used. In the present
invention, the name resolution is performed by separating the DNS server in the Internet (wide area network) and the DNS server in the closed network. That is, in order to determine whether the DNS server is on the Internet, when the client communication terminal is activated (installed), the DNS server assigned to the client communication terminal is registered in advance with the DNS management organization of the Internet. Name resolution using existing domain names. Thereby, it is determined whether or not the assigned DNS server is a DNS server connected to the Internet. Thereafter, each time name resolution is performed on a domain name as a desired connection destination, for example, a DNS server on the Internet is used before a DNS server in a closed network, that is, name resolution is performed in
order).
          Hattori does not explicitly discloses wherein, in the case where the name resolution of the hostname for which the request is transmitted is successfully executed, registering includes registering the routing information in the routing table.
          Ishihara however discloses wherein, in the case where the name resolution of the hostname for which the request is transmitted is successfully executed, registering includes registering the routing information in the routing table. (Ishihara, pg13 par3 teaches when the connection destination address information determined from the name resolution responses of the name resolution server devices 30, 40, and 50 is address information whose use range on the network is limited, the communication path The setting device 20 generates a host route and sets it in the route table data 205b. In the second embodiment, when there is address information that uses the same connection in the routing table data 205b, the communication path setting device 20 aggregates all the address information that uses the same connection and uses the same connection. The IP address aggregated by replacing all IP addresses is set in the routing table data 205b).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, in the case where the name resolution of the hostname for which the request is transmitted is successfully executed, registering includes registering the routing information in the routing table, as taught by Ishihara in the communication apparatus of Hattori, so a communication route setting device is capable of easily setting an appropriate communication route without depending on a route control protocol or user route setting, see Ishihara pg3 par1.

As per claim 14.   Hattori, Ishihara, Iwata and Ruiz disclose communication apparatus according to claim 1.
          Hattori does not explicitly discloses wherein the operations further include: caching, as cache, the result of the name resolution of the hostname in a storage, erasing the result of the name resolution of the hostname having reached an expiration date of the cache, and erasing the routing information from the routing table in a case where the IP address acquired as the result of the name resolution of the hostname is registered as the routing information in the routing table at a time of erasing the result of the name resolution of the hostname.
          Ishihara however discloses wherein the operations further include: caching, as cache, the result of the name resolution of the hostname in a storage (Ishihara, pg5 par2 teaches the name resolution unit 206a is a processing unit that receives name resolution requests from the communication terminal devices 10a to 10c and performs name resolution. The name resolution request generation unit 206a1, a connection destination determination unit 206a2, and a name resolution response generation unit206a3 and a cache management unit 206a4 [caching the result of the name resolution of the hostname in a storage]).
erasing the result of the name resolution of the hostname having reached an expiration date of the cache, and (Ishihara, pg8 par6 teaches when the cache information whose expiration date has passed within a predetermined period is not used for communication (No at Step S1003), the cache management unit 206a4 notifies the route setting unit 206c of the cache information whose expiration date has passed. (Step S1004). Then, the cache management unit 206a4 deletes the cache information whose expiration date has passed from the cache 205c (step S1005). Then, the path setting unit 206c deletes the path information identified from the notified cache information from the path table 205b (step S1006).
erasing the routing information from the routing table in a case where the IP address acquired as the result of the name resolution of the hostname is registered as the routing information in the routing table at a time of erasing the result of the name resolution of the hostname. (Ishihara, pg8 par12 teaches If the cache management unit 206a4 determines that the expiration date of the cache information stored in the cache 205c has elapsed and the cache information does not have a usage history within a predetermined period, the cache management unit 206a4 sends the cache information to the path setting unit 206c. The route information corresponding to the request is deleted from the route table data 205b, the cache information is deleted, and the route setting unit 205b is requested by the cache management unit 206a4 to delete the route information from the route table data 205b. In this case, since the route information is deleted from the route table data 205b, the cache 205c and the route table data 205b can be prevented from requiring excessive capacity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of  wherein the operations further include: caching, as cache, the result of the name resolution of the hostname in a storage, erasing the result of the name resolution of the hostname having reached an expiration date of the cache, and erasing the routing information from the routing table in a case where the IP address acquired as the result of the name resolution of the hostname is registered as the routing information in the routing table at a time of erasing the result of the name resolution of the hostname, as taught by Ishihara in the communication apparatus of Hattori, so a communication route setting device is capable of easily setting an appropriate communication route without depending on a route control protocol or user route setting, see Ishihara pg3 par1.

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Ishihara further in view of Iwata further in view of Ruiz, and further in view of Hirayama (US20200296244A1) hereinafter Hirayama.
As per claim 6.   Hattori, Ishihara, Iwata and Ruiz disclose the method of claim 2.
          Hattori, Ishihara, Iwata and Ruiz do not explicitly disclose further comprising reading a document by a reading unit.
          Hirayama however discloses further comprising reading a document by a reading unit. (Hirayama, par0048 teaches FIG. 6 shows an example of a distribution of a color component (color distribution) obtained by reading a document by the reading unit 14 ).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising reading a document by a reading unit, as taught by Hirayama in the method of Hattori, Ishihara, Iwata and Ruiz, so border pixels constituting the border are detected by comparing the difference (derivative value) between pixels that are located adjacent to each other in a certain direction with a threshold, see Hirayama par0004.

As per claim 7.   Hattori, Ishihara, Iwata and Hirayama disclose the method of claim 6.
          Hattori does not explicitly discloses determining the communication interface to be used in a communication based on the routing information registered in the routing table in a case where the hostname is designated as a transmission destination to be used in the transmission application and communication with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname is to be performed.
          Ishihara however discloses determining the communication interface to be used in a communication based on the routing information registered in the routing table in a case where the hostname is designated as a transmission destination to be used in the transmission application and communication with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname is to be performed.
(Ishihara, pg6 par3-4 teaches the routing table data 205b set based on the name resolution responses of the name resolution server devices 30, 40, and 50 shown in FIGS. 8 and 9 will be described. FIG. 10 is a diagram showing an example of the routing table data 205b set based on the name resolution response of the name resolution server devices 30,40, and 50 shown in FIG. FIG. 11 is a diagram showing another example of the routing table data 205b set based on the name resolution response of the name resolution server devices 30, 40, and 50 shown in FIG. FIG. 10 shows connection destination IP addresses “133.1966.18.1”, “133.1966.18.2”, “133.196.18.3” acquired from the name resolution response of connection 1shown in FIG. "And the gateway IP address" 133.196.26.254. "Of connection 1 shown in FIG. 11 shows the IP address “133.1966.16.2”, “133” of the name resolution response of the connection 3 having a high similarity among the connection destination IP addresses acquired from the connection 1 and the connection 3 shown in FIG.1966.16.3 ”and the gateway IP address“ 133.196.46.254 ”of connection 3 are associated with each other. In this way, the route setting unit 206c sets the communication route to the networks 70, 80, 90 by associating the connection destination IP address with the gateway IP address of the network by the route table data 205b).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the communication interface to be used in a communication based on the routing information registered in the routing table in a case where the hostname is designated as a transmission destination to be used in the transmission application and communication with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname is to be performed, as taught by Ishihara in the method of Hattori, so a communication route setting device is capable of easily setting an appropriate communication route without depending on a route control protocol or user route setting, see Ishihara pg3 par1.
          Hattori, Ishihara, Iwata and Ruiz do not explicitly disclose further comprising: transmitting, to an external apparatus via a transmission application of the external apparatus, an image acquired by the reading unit reading the document.
          Hirayama however discloses further comprising: transmitting, to an external apparatus via a transmission application of the external apparatus, an image acquired by the reading unit reading the document; and  (Hirayama, par0056 teaches in step S170, the control unit 11 performs predetermined processing on the document image data, and the flow illustrated in FIG. 4 ends. Examples of the predetermined processing performed [via a transmission application] in step S170 are image skew correction processing, color correction processing, and/or lightness correction processing, though not limited to them. The control unit 11 may perform processing of transferring the document image data to an external computer, etc. via the communication I/F 16. The control unit 11 may perform processing for printing the document image data if the image reading apparatus 10 [an image acquired by reading the document by the reading unit -claim6] has a printing function in addition to a reading function).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: transmitting, to an external apparatus via a transmission application of the external apparatus, an image acquired by the reading unit reading the document, as taught by Hirayama in the method of Hattori, Ishihara, Iwata and Ruiz, so border pixels constituting the border are detected by comparing the difference (derivative value) between pixels that are located adjacent to each other in a certain direction with a threshold, see Hirayama par0004.

As per claim 12.   Hattori, Ishihara, Iwata and Ruiz disclose the communication apparatus according to claim 1.
          Hattori, Ishihara, Iwata and Ruiz do not explicitly disclose further comprising a reading unit configured to read a document.
          Hirayama however discloses further comprising a reading unit configured to read a document. (Hirayama, par0048 teaches FIG. 6 shows an example of a distribution of a color component (color distribution) obtained by reading a document by the reading unit 14 ).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising a reading unit configured to read a document, as taught by Hirayama in the communication apparatus of Hattori, Ishihara, Iwata and Ruiz, so border pixels constituting the border are detected by comparing the difference (derivative value) between pixels that are located adjacent to each other in a certain direction with a threshold, see Hirayama par0004.


As per claim 13.   Hattori, Ishihara, Iwata and Hirayama disclose the communication apparatus according to claim 12.
          Hattori does not explicitly discloses wherein, in a case where the hostname is designated as a transmission destination to be used in the transmission application and the communication with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname is to be performed, the communication interface to be used in the communication is determined based on the routing information registered in the routing table.
          Ishihara however discloses wherein, in a case where the hostname is designated as a transmission destination to be used in the transmission application and the communication with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname is to be performed, the communication interface to be used in the communication is determined based on the routing information registered in the routing table.
(Ishihara, pg6 par3-4 teaches the routing table data 205b set based on the name resolution responses of the name resolution server devices 30, 40, and 50 shown in FIGS. 8 and 9 will be described. FIG. 10 is a diagram showing an example of the routing table data 205b set based on the name resolution response of the name resolution server devices 30,40, and 50 shown in FIG. FIG. 11 is a diagram showing another example of the routing table data 205b set based on the name resolution response of the name resolution server devices 30, 40, and 50 shown in FIG. FIG. 10 shows connection destination IP addresses “133.1966.18.1”, “133.1966.18.2”, “133.196.18.3” acquired from the name resolution response of connection 1shown in FIG. "And the gateway IP address" 133.196.26.254. "Of connection 1 shown in FIG. 11 shows the IP address “133.1966.16.2”, “133” of the name resolution response of the connection 3 having a high similarity among the connection destination IP addresses acquired from the connection 1 and the connection 3 shown in FIG.1966.16.3 ”and the gateway IP address“ 133.196.46.254 ”of connection 3 are associated with each other. In this way, the route setting unit 206c sets the communication route to the networks 70, 80, 90 by associating the connection destination IP address with the gateway IP address of the network by the route table data 205b).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, in a case where the hostname is designated as a transmission destination to be used in the transmission application and the communication with the external apparatus identified by the IP address acquired as the result of the name resolution of the hostname is to be performed, the communication interface to be used in the communication is determined based on the routing information registered in the routing table, as taught by Ishihara in the method of Hattori, so a communication route setting device is capable of easily setting an appropriate communication route without depending on a route control protocol or user route setting, see Ishihara pg3 par1.
          Hattori, Ishihara, Iwata and Ruiz do not explicitly disclose wherein the communication apparatus includes a transmission application for transmitting, to an external apparatus, an image acquired by the reading unit reading the document.
          Hirayama however discloses wherein the communication apparatus includes a transmission application for transmitting, to an external apparatus, an image acquired by the reading unit reading the document, (Hirayama, par0056 teaches in step S170, the control unit 11 performs predetermined processing on the document image data, and the flow illustrated in FIG. 4 ends. Examples of the predetermined processing performed [via a transmission application] in step S170 are image skew correction processing, color correction processing, and/or lightness correction processing, though not limited to them. The control unit 11 may perform processing of transferring the document image data to an external computer, etc. via the communication I/F 16. The control unit 11 may perform processing for printing the document image data if the image reading apparatus 10 [an image acquired by reading the document by the reading unit -claim6] has a printing function in addition to a reading function).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the communication apparatus includes a transmission application for transmitting, to an external apparatus, an image acquired by the reading unit reading the document, as taught by Hirayama in the method of Hattori, Ishihara, Iwata and Ruiz, so border pixels constituting the border are detected by comparing the difference (derivative value) between pixels that are located adjacent to each other in a certain direction with a threshold, see Hirayama par0004.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Ishihara further in view of Iwata further in view of Ruiz, and further In view of Kawasaki et al. (US20030061345A1) hereinafter Kawasaki.
As per claim 9.   Hattori, Ishihara, Iwata and Ruiz disclose the method of claim 2.
          Hattori, Ishihara, Iwata and Ruiz do not explicitly disclose wherein registering includes registering the routing information in the routing table as static routing information in the routing table.
          Kawasaki however discloses wherein registering includes registering the routing information in the routing table as static routing information in the routing table. (Kawasaki, par0117 teaches the node count is calculated based on dynamically created routing information, but static routing information also is a subject of node counting. Such static routing information is set in the routing table 121 by the user interface processing section 160 in accordance with the user's input operation).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein registering includes registering the routing information in the routing table as static routing information in the routing table, as taught by Kawasaki in the method of Hattori, Ishihara, Iwata and Ruiz, so routing table is stored in routers so that each router can identify a destination to which a received packet is to be transferred, packets on the network can be passed on and transferred to correct destination nodes, see Kawasaki par0008.

As per claim 15.   Hattori, Ishihara, Iwata and Ruiz disclose the communication apparatus according to claim 1.
          Hattori, Ishihara, Iwata and Ruiz do not explicitly disclose wherein the routing information is registered in the routing table as static routing information in the routing table.
          Kawasaki however discloses wherein the routing information is registered in the routing table as static routing information in the routing table. (Kawasaki, par0117 teaches the node count is calculated based on dynamically created routing information, but static routing information also is a subject of node counting. Such static routing information is set in the routing table 121 by the user interface processing section 160 in accordance with the user's input operation).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the routing information is registered in the routing table as static routing information in the routing table, as taught by Kawasaki in the communication apparatus of Hattori, Ishihara, Iwata and Ruiz, so routing table is stored in routers so that each router can identify a destination to which a received packet is to be transferred, packets on the network can be passed on and transferred to correct destination nodes, see Kawasaki par0008.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent are -
• Furuta et al. (US20190253384A1) – Related art in the area of an electronic apparatus that possibly registers a domain name, an IP address, and identification information on the electronic apparatus itself with a DNS server, which includes a communication unit and a processing unit.
• Mihara (US20170230327A1) – Related art in the area of API hostnames and HTML hostnames are separately defined, and DNS switching for HTML is performed after a time lag from completion of DNS switching for APIs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONISHWAR MOHAN/Examiner, Art Unit 2442